DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (US 2008/0125687).
Re Claim 1, Flick discloses a wound dressing adapted to be applied to a wound bed in a negative pressure treatment system ([0087]), the wound dressing comprising: 
a wound-side layer (conductive layer 114) comprising a first foam ([0089], [0109]) adapted to be placed directly against the wound bed, the first foam comprising an ester-based material ([0091] “polyester”) having pores with a width of about 0.1 μm to about 50 μm ([0090]); 
an intermediate layer (optional absorbent layer 116) adjacent the wound-side layer and comprising a second foam ([0125]); and 
an occlusive layer (back sheet layer 112, note that moisture regulation layer 118 is optional, see e.g., Fig. 13) adjacent the intermediate layer and opposite the wound-side layer.
Flick does not explicitly teach that the second foam has pores larger than the pores of the first foam but discloses that foams may be tailored for specific uses by judicious selection of pore size ([0092]).  Hunt discloses a wound dressing for use in a negative pressure treatment system (Fig. 1) that is formed of two layers of foam where the upper foam layer (12) has larger pores than the lower foam layer (36, see [0038]).  It would have been obvious to one skilled in the art at the time of filing to modify Flick with Hunt for improving distribution of negative pressure in the dressing (suggested in [0038] of Hunt).
Flick also does not explicitly disclose that the wound bed includes a smooth muscle fistula or that the first foam is adapted to contact smooth muscle without causing substantial cellular disruption or damage in the negative pressure environment.  However, while features of an apparatus may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function, because device claims cover what a device is, not what a device does (MPEP 2114). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  In this case, since the dressing structure as disclosed by the reference(s) is substantially the same as the claimed dressing, it is reasoned that the prior art dressing is capable of contacting smooth muscle without causing damage to the tissues.  
Re Claim 2, Flick also discloses wherein at least one of the wound-side layer and the intermediate layer includes one or more pre-formed flow paths (since the conductive layer 114 of Flick may be open-cell foam, the pores inside the foam can be considered as “pre-formed flow paths”).
Re Claim 3, Flick also discloses that wherein at least one of the wound-side layer and the intermediate layer includes one or more flow barriers.
Re Claim 4, Flick also discloses that the ester-based material is a fist ester-based material but does not explicitly disclose that the second foam comprises a second ester-based material the same or different from the first ester-based material.  Flick simply discloses that the second foam material can be any biocompatible foam in the art ([0125]).  Seeing that the wound-side layer is already made of ester foam, it can be established that one skilled in the art would be knowledgeable in various types of ester foams that are suitable for use in wound dressings, and thus selecting an ester foam that is either the same or different from the first ester foam would be obvious and convenient (the chemical components are the same and manufacturing methods would be similar if not exactly the same).
Re Claim 5, Flick also discloses that wherein the width of the pores of the ester-based material is from about 0.2 μm to about 2 μm ([0090] discloses 1 μm).
Re Claims 6-7, Flick and Hunt combine to disclose the invention of claim 1.  While Flick does not explicitly disclose wherein the width of the pores of the ester-based material approximates the width of cells at the wound bed or of an exudate to be drawn from the wound bed, but since the pore size taught by Flick is in the same range as claimed (e.g., [0090] discloses pore size end points such as 1 μm, 5 μm, and 50 μm), thus one skilled in the art would reasonably expect that the disclosed pore sizes approximates the width of cells at the wound bed or of an exudate.
Re Claim 8, Flick discloses a wound dressing adapted to be applied to a wound bed in a negative pressure treatment system ([0087]), the wound dressing comprising: 
a wound-side layer (conductive layer 114) comprising adapted to be placed directly against the wound bed, the wound-side layer comprising an ester-based material ([0091] “polyester”) having pores with a width of about 0.1 μm to about 50 μm ([0090]); 
an intermediate layer (optional absorbent layer 116) adjacent the wound-side layer and comprising a foam ([0125]); and 
an occlusive layer (back sheet layer 112, note that moisture regulation layer 118 is optional, see e.g., Fig. 13) adjacent the intermediate layer and opposite the wound-side layer.
Flick does not explicitly teach that the foam has pores larger than the pores of the ester-based material but discloses that foams may be tailored for specific uses by judicious selection of pore size ([0092]).  Hunt discloses a wound dressing for use in a negative pressure treatment system (Fig. 1) that is formed of two layers of foam where the upper foam layer (12) has larger pores than the lower foam layer (36) that is located adjacent the wound bed ([0038]).  It would have been obvious to one skilled in the art at the time of filing to modify Flick with Hunt for improving distribution of negative pressure in the dressing (suggested in [0038] of Hunt).
Flick also does not explicitly disclose that the wound bed includes a smooth muscle fistula or that the wound-side layer is adapted to contact smooth muscle without causing substantial cellular disruption or damage in the negative pressure environment.  However, while features of an apparatus may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function, because device claims cover what a device is, not what a device does (MPEP 2114). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  In this case, since the dressing structure as disclosed by the reference(s) is substantially the same as the claimed dressing, it is reasoned that prior art dressing is capable of contacting smooth muscle without causing damage to the tissues.  
Re Claim 10, Flick also discloses that the ester-based material comprises an ester-based foam ([0089], [0091]).
Re Claim 11, Flick also discloses that the ester-based material is impregnated with a chemical or compound to be applied to the wound bed (see [0109], where “metal alloy” is broadly interpreted to be a compound because “compound” simply means a mixture of two or more separate elements).
Re Claims 12-14, the limitations are taught by Flick as explained supra for claims 5-7, respectively.
Re Claim 15, Flick discloses a negative pressure treatment system ([0087]) adapted to treat a wound bed including a smooth muscle fistula, the negative pressure treatment system comprising: 
a wound dressing comprising: 
a wound dressing adapted to be applied to a wound bed in a negative pressure treatment system ([0087]), the wound dressing comprising: 
a wound-side layer (conductive layer 114) comprising adapted to be placed directly against the wound bed, the wound-side layer comprising an ester-based material ([0091] “polyester”) having pores with a width of about 0.1 μm to about 50 μm ([0090]); 
an intermediate layer (optional absorbent layer 116) adjacent the wound-side layer and comprising a foam ([0125]);
an occlusive layer (back sheet layer 112, note that moisture regulation layer 118 is optional and not necessarily present, see e.g., Fig. 13) adjacent the intermediate layer and opposite the wound-side layer; and
a vacuum pump (inherent in a system that applies negative pressure to a wound) configured to apply negative pressure to the wound dressing, thereby withdrawing wound fluid from the wound bed (necessarily resulting from application of negative pressure).
Flick does not explicitly teach that the foam has pores larger than the pores of the ester-based material but discloses that foams may be tailored for specific uses by judicious selection of pore size ([0092]).  Hunt discloses a wound dressing for use in a negative pressure treatment system (Fig. 1) that is formed of two layers of foam where the upper foam layer (12) has larger pores than the lower foam layer (36) that is located adjacent the wound bed ([0038]).  It would have been obvious to one skilled in the art at the time of filing to modify Flick with Hunt for improving distribution of negative pressure in the dressing (suggested in [0038] of Hunt).
Flick also does not explicitly disclose that the wound bed includes a smooth muscle fistula or that the wound-side layer is adapted to contact smooth muscle without causing substantial cellular disruption or damage in the negative pressure environment.  However, while features of an apparatus may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function, because device claims cover what a device is, not what a device does (MPEP 2114). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  In this case, since the dressing structure as disclosed by the reference(s) is substantially the same as the claimed dressing, it is reasoned that prior art dressing is capable of contacting smooth muscle without causing damage to the tissues.  
Re Claims 17-20, the limitations are taught by Flick as explained supra for claims 10-14.
Allowable Subject Matter
Claims 9 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Flick explicitly discloses that the wound-contacting layer is a conductive layer formed of fiber or foam such that it can be plated with metal or metal alloys.  While it is also possible to further coat the fiber/foam with a film, there is no disclosure that the film would be ester-based.  Even assuming the film is ester-based, there is no suggestion that this film layer can also have pores falling within the range of 0.1 to 50 μm. Therefore Flick fails to disclose or suggest a wound-contacting layer comprising ester-based film.
Hunt discloses a dressing where a lower foam layer (36) is enveloped in a plastic film (38) and said plastic film would contact the would directly. However, Hunt does not disclose that the film is ester-based material and the openings in the in said film are on the order of centimeters ([0016]), which would be orders of magnitude greater than the currently claimed pore size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eckstein (US 2009/0216168) discloses a dressing comprising a hydrophilic polyurethane elastomer film ([0110], note that it is well known that polyurethane can be based on polyester or polyethylene).  But Eckstein does not disclose any openings/pores in the film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
29 September 2022